Title: To James Madison from Vincent Gray, 29 May 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


29 May 1803, Havana. Wrote on 25 May about Francisco Arango’s return from Saint-Domingue. Nothing official has since transpired regarding his mission there, but Gray has learned from a reliable source that Arango was partly successful and that a convention between France and Spain was signed, stipulating “that each party shall be at liberty to have at the seat of Governt: of the other, one Agent or Commissary at least, to be charged with the concerns of his Government, and of its Citizens or subjects, and whom shall, be Publicly acknowledged as such.” “Whether this Convention will be made Public before it passes under the review of His Catholic Majesty and the First Consul for their assent, is uncertain,” but Gray believes “a French Agent will in a short time, be publicly acknowledged here; by order of the court of Madrid.” Should this convention, however, not be made public after the supreme council of the island approves it, Gray will obtain a copy and forward it to JM so that the U.S. may demand from Spain its rights under article 19 of the Treaty of San Lorenzo of 20 Oct. 1795.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.; docketed by Wagner as received 22 June.



   
   Article 19 of Pinckney’s treaty states that “Consuls shall be reciprocally established with the privileges and powers which those of the most favoured Nations enjoy in the Ports where their consuls reside, or are permitted to be” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:334).



   
   A full transcription of this document has been added to the digital edition.

